 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

 

In re

Case No. 18-33591-SHB
Chapter 7

.I()HN E. ATKINS,

CMCQ¢WOOVJOOJ

Debtor.

MOTION TO APPROVE COMPROMISE AND NOTICE OF SALE

 

NOTICE OF HEARING
Notice is hereby given that:

A hearing will be held on the Trustee’s Motion to Approve Compromise and Notice of Sale on
Thursday, April 11, 2019 at 9:00 a.m. in the Bankruptcy Courtroom l-C, Howard H. Baker, Jr., U.S.
Courthouse, 800 l\/larket Street, Knoxville, Tennessee 37902.

Your rights mav be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

lf you do not want the court to grant the relief requested, you or your attorney must attend this hearing. lt
you do not attend the hearing, the court may decide that you do not oppose the relief sought 1n the Motion
and may enter an order granting that relief.

 

 

Cornes now the Trustee and for his Motion to Approve Compromise and Notice of Sale states

as follows:

l. The Movant is the Chapter 7 Trustee in this case.

2. The Debtor listed real property located at 343 Rhodes Rd., New Marl<et, TN (“Real
Property”) in his petition filed November 26, 2018. The Real Property consists of two
parcels (Parcels 8.()1 & 9.00 - see attached EXhibit A - Legal Description). The
property is jointly owned (50/50) with the Debtor’s father, Denver Atkins, Who also
owns the mobile horne on the property. The scheduled value of the real property is
$5,000.00.

3. The Trustee’s auctioneer assessed the value of the Real Property to between $20,000 -

$30,000 (rninus the cost to move the mobile horne). There are no known liens on the

property.

4. The Trustee has received an offer from the Debtor to settle the estate’s interest in

the Real Property for $l0,000.00 payable over a six (6) month period. The balance

will be secured via a Promissory Note. The Real Property shall not be abandoned until

said Note is paid in full. If the Debtor fails to make the required payments, the Trustee

may auction/ sell the estate’s interest to recover the balance due.

5. The Trustee believes that $10,000.00 is a fair and reasonable sum to resolve the

estate’s interest in the Real Property as it Would eliminate the additional time and

expenses associated with auctioning the property and removing the mobile home and it

will allow a dividend to allowed claimants

WHEREFORE, upon notice and hearing, the Trustee prays that the Court enter an order

authorizing the Trustee to enter into the compromise and to sell the estate’s interest in the Real Property

described herein to the Debtor for $10,000.00 or for such other and further relief to which the Trustee

may be entitled

Dated this 11th day of March, 2019.

/s/ John P. Newton. Jr.

John P. Newton, Jr., Esq.
Attomey for the Trustee

Law Offices of Mayer & Newton
South Tower, Suite S-570

1111 Northshore Drive
Knoxville, Tennessee 3 7919
(865) 588-5111

CERTIFICATE OF SERVICE

I, John P. Newton, Jr. certify that a true and correct copy of the foregoing Motion to Approve
Compromise and Notice of Sale along with the Proposed Order has been served on the following via
Electronic Case Filing (ECF) and/or U.S. Mail (with sufficient postage to insure delivery) on this the

11th day of March, 2019.

Tiffany Dilorio (ECF)
Office of the U.S. Trustee

**See attached mailing matrix (USM)**

Brent S. Snyder, Esq. (ECF)
Attomey for Debtor

/s/ John P. Newton, Jr.
John P. Newton, Jr., Esq.

INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY

PO BOX 7346

PHILADELPHIA, PA 19101-7346

BMO Harris Bank, N.A.
PO BOX 3040
Cedar Rapids, IA 52406-3040

Best Buy
PO Box 9001007
Louisville, KY 40290-1007

David'S Tire
4625 Rutledge Pike
Knoxville, TN 37914~3201

First Tennessee Bank
PO Box 385
Memphis, TN 38101-0385

J&DA Trucking, LLC
PO BOX 174
New Market, TN 37820-0174

LOW@'S
PO Box 30914
Atlanta, GA 30353-0914

Sam'S Club
PO Box 965004
Orlando, FL 32896~5004

U.S. Department of Justice

Tax Division, CTS Eastern Reg.

P.O. Box 227
Ben Franklin Station
Washinqton, DC 20044~0227

PRA Receivables Manaqement,
PO BOX 41021
Norfolk, VA 23541-1021

BANK OF AMERICA
PO BOX 982238
EL PASO, TX 79998-2238

Comdata
5301 Maryland Way
Brentwood, TN 37027-5028

Discover
PO Box 6105
Carol Stream, IL 60197-6105

Home Depot
PO Box 9001010
Louisville, KY 40290-1010

JB&B Capital

1111 Northshore Dr

P-270

Knoxvi11€, TN 37919-2801

Lowe'S
PO Box 530970
Atlanta, GA 30353~0970

Sears
PO BOX 78051
Phoenix, AZ 85062~8051

Worldwide Equipment
6614 Wilbanks Rd
Knoxville, TN 37912-1313

BMO
PO BOX 71951
Chicago, IL 60694-1951

Belk
PO Box 530940
Atlanta, GA 30353-0940

Cooperative Financial
180 Old Nashville Hwy
La Vergne, TN 37086~2813

FNB Equipment Finance
1853 Hwy 315
Pittston, PA 18640-6101

Home Federal Bank
PO BOX 790408
Saint Louis, MO 63179-0408

JC Penney
PO Box 965009
Orlando, FL 32896-5009

ROgerS Petroleum
PO Box 1714
Morristown, TN 37816-1714

TN Dept. of Revenue

c/o Tennessee Attorney
Bankruptcy Division

P.O. Box 20207
Nashville, TN 37202~4015

John Eric Atkins
332 Rhodes Rd
New Market, TN 37820~4809

